DETAILED ACTION
This correspondence is in response to the communications received June 15, 2020.  Claims 1-23 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    548
    690
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 3, provided above, a piezoelectric sensor comprising:

a lower substrate (320, ¶ 0071), the lower substrate having a plurality of first areas (A1, ¶ 0072), and a second area (A2, ¶ 0072);

a plurality of sensing transistors (SEN_TR, ¶ 0071) that are disposed on the lower substrate (SEN_TR formed upon 320), wherein the plurality of sensing transistors are disposed within the respective plurality of first areas (SEN_TR are formed in areas A1);

a lower electrode (330, ¶ 0071) that is disposed to cover the plurality of sensing transistors (330 covers SEN_TR);

a piezoelectric material layer (340, ¶ 0071) that is disposed on the lower electrode (340 over 330); and

an upper electrode (350, ¶ 0071) that is disposed on the piezoelectric material layer (350 on 340), wherein the piezoelectric material layer has a first thickness in the plurality of first areas (350 has thickness T1 in area A1) in which the plurality of sensing transistors are disposed and has a second thickness (350 has thickness T2 in area A2) which is greater than the first thickness in the second area in which the plurality of sensing transistors are not disposed (shown).

    PNG
    media_image2.png
    289
    546
    media_image2.png
    Greyscale

Regarding claim 15, the Applicant discloses in Figs. 1 and 3, provided above, a display device comprising:

a display panel (Fig. 1, element 20, ¶ 0085); and

a piezoelectric sensor (in Fig. 1, this is element 10, ¶ 0059) adjacently disposed to the display panel (10 is vertically adjacent to 20 in Fig. 1), 

the piezoelectric sensor including:

a substrate (320) having a first area (A1) and a second area (A2) that is different from the first area (A1 and A2 are shown to be different in several different aspects),

a plurality of sensing transistors (plural SEN_TR) that are disposed on the first area of the substrate (SEN_TR are formed in A1 on 320),

wherein the plurality of sensing transistors are not disposed on the second area (SEN_TR not formed in A2),

a first electrode (330) that is on the plurality of sensing transistors (330 on SEN_TR),

a piezoelectric material layer (340) that is on the first electrode (340 on 330), and

a second electrode (350) on the piezoelectric material layer (350 on 340),

wherein the piezoelectric material layer (340) has a first thickness in the first area in which the  plurality of sensing transistors are disposed (340 has thickness T1 in area A1 where SEN_TR are formed) and has a second thickness which is greater than the first thickness in the second area in which the plurality of sensing transistors are not disposed (340 has thickness T2 in area A2, where SEN_TR are not formed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0410195) in view of Bedell et al. (US 2013/0309791).

    PNG
    media_image3.png
    679
    1165
    media_image3.png
    Greyscale

Regarding claim 21, the prior art of Kim discloses in Fig. 3, shown above, a piezoelectric sensor comprising:

a lower substrate (310) having a first area (horizontal portion of 310 that includes the shown TFT SW that vertically overlaps 310) and a second area (area of 310 that does not vertically overlap with the TFT SW) different from the first area (several differences between noted areas, one being that the TFT SW is present in 310 in the first area and not present in the second area);

a plurality of sensing transistors (plural SW) that are disposed on the first area of the lower substrate (noted first area with noted TFT SW therein),

wherein the plurality of sensing transistors (plural SW) are not disposed on the second area (the noted TFT SW in the noted area is the first area, and the area of without TFT SW is considered to be the second area);

a lower electrode (360) that is disposed to cover the plurality of sensing transistors (360 covers and is connected to SW);

a piezoelectric material layer (¶ 0067, “piezoelectric layer 370”, and the materials discussed in ¶ 0088, 0089, PVDF type polymer proposed as candidate material) that is disposed on the lower electrode (370 on 360); and

an upper electrode (380 that is disposed on the piezoelectric material layer (380 on 370),

wherein a thickness of the piezoelectric material layer in the second area in which the plurality of sensing transistors are not disposed varies when the piezoelectric sensor contracts or stretches (Although not explicitly stated, the piezo material used here PVDF is a polymer based material that is flexible and when the intended use of this device, which is to read fingerprints, see ¶ 0111, so when the user pushes on the display face, the force of the finger, even if slight, will impart some force that to at least to some degree compress the flexible material, thus causing a contraction on the piezoelectric material layer).

Kim does not explicitly state that the piezoelectric material is flexible.

Bedell discloses in ¶ 0034, “The frontplane 60C may include LCD arrays, OLED arrays, any suitable photosensitive material for imaging applications, or piezo-electric material for 2D pressure sensing, such sensing being facilitated by structure flexibility.”

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein a thickness of the piezoelectric material layer in the second area in which the plurality of sensing transistors are not disposed varies when the piezoelectric sensor contracts or stretches,

in the invention or system of Kim as taught by Bedell, for the purpose of providing materials which can sense the presence of objects that the display can analyze.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0410195).

    PNG
    media_image3.png
    679
    1165
    media_image3.png
    Greyscale

Regarding claim 22, the prior art of Kim discloses in Fig. 3, shown above, a piezoelectric sensor comprising:

a substrate (310) having a first area (horizontal portion of 310 that includes the shown TFT SW that vertically overlaps 310) and a second area (area of 310 that does not vertically overlap with the TFT SW) different from the first area (several differences between noted areas, one being that the TFT SW is present in 310 in the first area and not present in the second area);

a plurality of sensing transistors (plural SW that electrically interact with the piezoelectric film 370 by the electrodes 360 and 380 which are called “sensor electrode”, ¶ 0067, therefore the transistor that is in electrical connection with the SW that contributes to the sensing function, thus it is a “sensing” transistor by association) that are disposed on the first area of the substrate (noted first area with noted TFT SW therein),

wherein the plurality of sensing transistors (plural SW) are not disposed on the second area (the noted TFT SW in the noted area is the first area, and the area of without TFT SW is considered to be the second area);

a first electrode (360) that is disposed to cover the plurality of sensing transistors (360 covers and is connected to SW);

a piezoelectric material layer (¶ 0067, “piezoelectric layer 370”, and the materials discussed in ¶ 0088, 0089, PVDF type polymer proposed as candidate material) that is on the first electrode (370 on 360); and

a second electrode (380 that is disposed on the piezoelectric material layer (380 on 370),

wherein at least one hole structure is formed in the first electrode or the second electrode in the second area in which the plurality of sensing transistors are not disposed (the discontinuities between 360 are the interpreted “hole structure” and they are located in the noted second areas.  This interpretation matches the concept set forth by the Applicant where in Fig. 6, the hole structures are 350_H, and discussed in ¶ 0171, 0172).

Kim does not explicitly state that the transistors are specifically “sensing transistors”.

However, it is clear that by their direct connection with the sensing electrodes, one of ordinary skill in the art would understand that the transistor is to be used in support of the sensing function of the piezoelectric device and thus the transistors can be justifiably labeled for their function as “sensing transistors”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

the transistors being “sensing transistors”,

in the invention or system of Kim as it is known in the art, for the purpose of providing the necessary circuitry to interact with the piezoelectric touch pickup device.


Allowable Subject Matter
Claims 1-20 and 23 are allowed. 

The following is an Examiner's statement of reasons for allowance: The display device with thin film transistors TFT and piezoelectric touch sensors as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art of Bedell et al. (US 2013/0309791) discloses a display device with thin film transistors TFT and piezoelectric touch sensors in Fig. 6F, as shown below, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of features of substrate with first areas and a second area, sensing transistors in the first areas, lower electrode covering the sensing transistors, piezoelectric material on the first electrode, an upper electrode thereon, in conjunction with the limitation of, 
“wherein the piezoelectric material layer has a first thickness in the plurality of first areas in which the plurality of sensing transistors are disposed and has a second thickness which is greater than the first thickness in the second area in which the plurality of sensing transistors are not disposed”.

Below is provided an analysis of the Bedell reference against claim 1.

    PNG
    media_image4.png
    470
    584
    media_image4.png
    Greyscale

Regarding claim 1, the prior art of Bedell discloses in Fig. 6F, provided above, a piezoelectric sensor comprising:

a lower substrate (BOX 34, ¶ 0026), the lower substrate having a plurality of first areas (horizontal portions of 34 that include the shown TFTs that vertically overlap 34), and a second area (horizontal portions of 34 where there are no TFT that overlap, particularly the central portion of 34 that has no TFT thereon);

a plurality of sensing transistors (the TFT shown in the “backplane” 38, it is noted that the description of “sensing” is not disclosed by Bedell with reference to the TFT) that are disposed on the lower substrate (on 34), wherein the plurality of sensing transistors are disposed within the respective plurality of first areas (shown); 

a lower electrode that is disposed to cover the plurality of sensing transistors (TCO/64 shown to cover portions of the TFT);

a piezoelectric material layer (“PIEZO” / 60C) that is disposed on the lower electrode (noted layer covers TCO/64); and

an upper electrode that is disposed on the piezoelectric material layer (this is not shown as the TCO/64 is shown seemingly as a generalized schematic which does not show the electrode arrangement details), 

wherein the piezoelectric material layer has a first thickness in the plurality of first areas (seemingly “PIEZO” / 60C) in which the plurality of sensing transistors (noted area) are disposed and has a second thickness which is greater than the first thickness in the second area in which the plurality of sensing transistors are not disposed (so “PIEZO” / 60C looks to be thicker in the area where the TFT are not located in the central area).  The reason why Bedell does not disclose thickness, is that it is unclear how the upper electrode and the piezoelectric film stack will ultimately be practically realized.  There is no teaching that the thickness varies once the upper electrode is added.  It is also unclear if the TCO/64 is the lower electrode for the piezo layer or not, since the disclosure does not go into detail about the piezo device upper and lower electrode configuration.  Independent claim 15 is allowable for the same reason.  The conceptually incomplete teachings of Bedell do not justify a prior art rejection for claims 1-20.

Regarding claim 23, the prior art discloses a display device with thin film transistors TFT and piezoelectric touch sensors, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of features of substrate with first area and a second area, plural sensing transistors in the first area, first electrode covering the sensing transistors, piezoelectric material on the first electrode, an second electrode thereon, in conjunction with the limitation of, 
“wherein the piezoelectric sensor in operation, generates ultrasonic waves, wherein a wavelength of ultrasonic waves which are generated in the first area in which the sensing transistors are disposed and a wavelength of ultrasonic waves which are generated in the second area in which the sensing transistors are not disposed are different from each other.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893